Citation Nr: 0217435	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability during the period from June 15, 1989 through 
December 28, 1993.


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to a service-connected disability 
(TDIU).  The RO determined that that during the period from 
July 1989 to December 1993, the disability rating of 30 
percent in effect for the veteran's single service-connected 
disability of post-traumatic stress disorder (PTSD) did not 
satisfy the schedular requirements for consideration of a 
TDIU as set forth in 38 C.F.R. § 4.16, and thus the 
assignment of an effective date earlier than December 29, 
1993 was precluded.  The RO further found that exceptional 
circumstances that would have warranted submission of the 
case to the Director of VA Compensation and Pension Service 
for consideration of the claim on an extraschedular basis 
were not shown.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in December 
2001 it was remanded to the RO for further development, 
which has been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claim for benefits which was received by 
VA on June 15, 1989, when viewed in the light of subsequent 
evidentiary submissions, reasonably raised the issue of 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability; as such, it was an informal claim for such 
benefits.

3.  From June 15, 1989 to December 28, 1993, the veteran's 
sole service-connected disability of PTSD precluded him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  An informal claim for a total rating for compensation 
based on individual unemployability due to a service-
connected disability was pending from June 15, 1989 to 
December 29, 1993.  38 C.F.R. §§ 3.155, 3.160(c) (2002).

2.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to a 
service-connected disability from June 15, 1989 to December 
29, 1993 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) that is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in June 1999, in the statement of the 
case (SOC) issued in January 2000, in the supplemental 
statement of the case (SSOC) issued in August 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim 
for a total rating for compensation based on individual 
unemployability due to a service-connected disability.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2002, the RO provided the veteran 
with detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  This is particularly true 
in light of the favorable nature of the Board's 
determination of the veteran's claim, detailed below.  The 
evidence of record includes the veteran's service medical 
records, post-service private treatment notes and medical 
statements, VA outpatient treatment notes, mental health 
treatment notes, and examination reports, and several 
personal statements made by the veteran and his attorney in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burden on VA with no benefit flowing to the veteran are to 
be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Factual Background

The factual and procedural background of this case is 
somewhat complex and convoluted, involving several prior 
Board remands and Court orders.  The history of this 
particular claim was recently set forth in some detail at 
the time of the Board's remand dated in December 2001, and 
therefore shall not be repeated in full here.  For purposes 
of this decision, the critical conclusion reached by the 
Board at the time of the December 2001 was a determination 
that a claim by the veteran for a TDIU received in June 1991 
was still open and pending, and needed to be addressed and 
adjudicated by VA.  Specifically, the Board found that a 
June 1991 statement from the veteran to VA constituted a 
claim for a TDIU.  The Board further found that while the 
evidence showed that a June 1993 notice of the RO's denial 
of the veteran's TDIU claim had been sent to the veteran, it 
could not be presumed that a copy of such notice had been 
sent to the veteran's attorney, as required by VA 
regulations.  Therefore, the Board found that sufficient 
notice of that RO determination had not been issued, such 
that the adjudication of the veteran's June 1991 claim for a 
TDIU had not become final.  Thus, the Board determined that 
this claim was still open and pending, and remanded the 
claim for a TDIU to the RO for further action.  The Board 
also observed that while its discussion had focused on the 
veteran's entitlement to a TDIU rating since June 1991, the 
issue before the Board included the question of entitlement 
to a TDIU since June 15, 1989.  However, the Board deferred 
review of that element of the appeal until after the RO's 
completion of the action set forth in its remand.  

The Board instructed the RO to provide the veteran with an 
opportunity to submit any additional relevant medical 
evidence with respect to the question of whether there were 
exceptional circumstances that rendered him unemployable as 
a result of his PTSD during the period covered by this 
appeal.  The RO requested such information from the veteran 
in a letter dated in June 2002.  To date, the veteran has 
not submitted any new medical evidence in response to this 
request.  Thus, the Board finds that the instructions of the 
December 2001 remand have been met, and that appellate 
review of the veteran's claim is proper at this time.

Given the Board's determination regarding the open claim 
received June 12, 1991, the Board shall analyze the claim on 
appeal in two parts:  entitlement to a TDIU from June 15, 
1989 to June 12, 1991, and entitlement to a TDIU from June 
12, 1991 to December 28, 1993.

In analyzing the veteran's claim for a TDIU from June 15, 
1989 to June 12, 1991, the Board has considered whether a 
claim for TDIU was pending during the period in question.  
Following a review of the record, the Board concludes that 
such a claim, even if not formally filed, was clearly raised 
by the record, such that VA was required to consider such a 
claim.  

First, the Board observes that in the VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
by VA on June 15, 1989, the veteran indicated that he was 
seeking service connection for two disabilities - post-
traumatic stress disorder and malaria.  In addition, the 
third page of this form indicates that "If you claim to be 
totally disabled (Complete Items 29A through 32E)."  The 
veteran completed these items, indicating that he was not 
currently employed, had not worked since July 8, 1988, and 
had a 12th grade education.  He indicated the name and 
address of his last employer, noting that he had worked for 
that employer for 96 months as a carpenter.  The Board finds 
that this information constitutes an informal claim for TDIU 
under 38 C.F.R. § 3.155(a) (2002).  Furthermore, the Board 
finds that even if VA had considered the veteran's 
intentions to be unclear at that point, the fact that the 
veteran subsequently submitted a packet Social Security 
Administration documents in January 1991, indicating that he 
had been found by that agency to be totally disabled due to 
his anxiety related disorder, PTSD, depression and history 
of polysubstance abuse since July 1988, clarified that the 
veteran's unemployability due to mental disorders was an 
issue that needed to be addressed.

Having determined that there exists an open and pending 
claim for TDIU filed on June 15, 1989, the next question to 
be addressed is whether the veteran met the criteria for 
granting such a claim during the time this claim was 
pending.  As the veteran was later granted an increased 
rating to 100 percent for his PTSD, effective December 29, 
1993, the period to be analyzed extends from the date of 
receipt of the claim for such benefits, June 15, 1993, to 
the date a 100 percent rating was granted, December 29, 
1993.  The fact that the Board previously found that there 
exists an open and pending claim for TDIU which was filed on 
June 12, 1991 is no longer relevant, as this "claim" was 
filed during the period when a claim for the exact same 
benefit was still open and pending.

Evidence relevant to the veteran's claim during the period 
extending from June 15, 1989 to December 28, 1993 includes 
the report of a VA discharge summary indicating 
hospitalization from May to June 1989.  Mental status 
examination revealed some inappropriate affect, flashbacks 
of Vietnam, circumstantial thoughts, somewhat delusional 
symptoms, and limited insight and judgment.  Diagnoses 
rendered during this period included rule out borderline 
personality disorder with chronic dysthymia and history of 
polysubstance abuse, rule out PTSD, rule out right shoulder 
bursitis, and rule out C5 radiculopathy.  The treating 
physician concluded that "[a]lthough the patient certainly 
has significant difficulty with anxiety and occasionally 
impulsive angry outbursts, I believe that he is probably 
employable, although he will have significant difficulties 
in dealing with feelings of guilt and anger."

In August 1989, the veteran underwent a VA psychiatric 
examination.  At that time, he indicated that he had worked 
as a carpenter for the same employer for 18 years.  However, 
he indicated that "he finally got to the place he couldn't 
cope with this job" and quit in July 1988.  On mental status 
examination, the veteran was oriented, but his affect was 
tense and his judgment was questionable.  His insight was 
below average and his peer relationships were fair.  He 
reported that he was uneasy going out in public and in 
groups, and generally kept to himself.  He reported 
decreased memory and concentration, and reported occasional 
auditory hallucinations.  He also reported paranoia, guilt 
and anger.  Final diagnoses included generalized anxiety 
with underlying depression, moderate mood swings, and 
probably dysthymic disorder, a history of alcohol abuse, 
passive dependent personality, and questionable PTSD, since 
the examiner was unable to get sufficient, definitive 
history of symptoms and stressors to establish such a 
diagnosis.  The examiner stated that the veteran's 
incapacity was moderate to moderately severe, and that the 
veteran was functioning on only a marginal basis.  He opined 
that the veteran would be able to perform simple tasks, but 
whether he had the pace and persistence to hold down a 
regular job was "certainly indefinite at this time."  The 
examiner also noted that the veteran was uneasy with people, 
and "might have trouble working around people at this time."  
In conclusion, he emphasized that "It is questionable if he 
could really hold down a simple repetitive job at this 
time."

Also relevant are VA outpatient treatment notes from a 
mental health clinic dated from August 1989 to September 
1989.  These notes indicate complaints of nightmares, 
paranoia, a suicide attempt in January or February of 1989, 
a fear of others, difficulty sleeping, decreased energy, 
psychomotor retardation, weight gain, depression, and 
flashbacks.  The veteran indicated that some of these 
symptoms had been improved with the use of the prescription 
drug Navane.  The final diagnosis rendered at the time of 
treatment was usually PTSD.

VA outpatient treatment notes dated from January 1990 to 
March 1993 indicate numerous complaints of anxiety, 
flashbacks, depression, and sleep disturbance.  Diagnoses 
included anxiety disorder, schizoaffective disorder, and 
PTSD.

In January 1991, the RO received a large packet of documents 
from the U.S. Social Security Administration.  These records 
indicate that in July 1990, the veteran was found to be 
disabled, i.e., unable "to engage in any substantial gainful 
activity due to physical or mental impairments" as a result 
of his psychiatric disorders, particular his anxiety 
disorder.  Specifically, the Administrative Law Judge 
described in detail the medical evidence considered, then 
found the following: 

The claimant's anxiety related disorder 
has been documented under Section 12.06 
showing that he has anxiety with 
recurrent and intrusive recollections of 
a traumatic experience which are a 
source of marked distress.  He has post 
traumatic stress disorder, avoidant 
personality features, depression and a 
history of polysubstance abuse.  As a 
result of his anxiety related disorder 
he tends toward impulsivity and angry 
outbursts and has marked difficulty in 
concentration, persistence, and pace 
which have resulted in his failure to 
compete tasks in a timely matter [sic].  
He has a moderate degree of limitation 
in his ability to maintain activities of 
daily living.  Consequently, he 
manifests significant functional 
limitations as a result of his mental 
impairment... and his impairment has 
prevented him from engaging in gainful 
activity for 12 continuous months.

Of note is the comment that "While the undersigned has noted 
the history of substance abuse, the evidence does not 
establish that he has lost his ability to control the use of 
alcohol or drugs; and the record shows that he is disabled 
due to his mental impairment without consideration of the 
substance abuse factors."

In April 1991, the veteran underwent a VA psychiatric 
examination.  At that time, he complained of flashbacks, 
nightmares, feelings of detachment and distance from others, 
a restricted range of affect, difficulty sleeping, 
hypervigilance, an exaggerated startle response, difficulty 
concentrating, paranoia, depression, suicidal thoughts, 
auditory hallucinations and decreased energy.  Following a 
mental status examination, the examiner rendered Axis I 
diagnoses of PTSD, schizoaffective disorder, and a history 
of alcohol abuse.  He indicated that other diagnoses 
considered, such as generalized anxiety disorder and 
avoidant personality disorder, "fit into more the realm of 
his post traumatic stress disorder symptomatology."

In April 1993, the veteran again underwent a VA psychiatric 
examination.  At that time, the veteran indicated that 
approximately 5 years earlier, he became so nervous that he 
could not longer hold a power saw and went "out of control," 
and had to quit his carpentry job.  He complained of 
intrusive memories, flashbacks and nightmares.  He indicated 
that he avoided other people and stayed at home all the 
time.  He reported diminished interest in significant 
activities, as well as difficulty expressing his emotions.  
He complained of irritability and difficulty concentrating, 
and reported that he was always jumpy and on alert.  Axis I 
diagnoses included PTSD, delayed onset, and alcohol 
dependence.

Finally, the veteran underwent a VA psychiatric examination 
on December 29, 1993.  The Board notes that this examination 
served as the basis for the assignment of an effective date 
of December 29, 1993 for the grant of a 100 percent rating 
for PTSD, and thus the findings of this report were 
considered in granting the veteran's increased rating claim 
as of that date.  However, as the report clearly referenced 
and discussed symptomatology and findings from the weeks and 
months prior to that date, it is relevant is the current 
adjudication for TDIU as well.

At the time of this examination, the veteran indicated that 
he had worked for 15 years as a carpenter, but became 
irritable all the time, getting into fights easily, throwing 
objects and yelling.  He indicated that he thought many 
people believed he was "crazy" and left him alone.  He again 
complained of hypervigilance, sleep disturbance, depression, 
suicidal thoughts, low energy, sadness, feelings of guilt, 
and difficulty concentrating.  Following a mental status 
examination, the examiner rendered Axis I diagnoses of PTSD 
and alcohol abuse, by history.  The examiner recommended 
that the veteran continue to be seen for his PTSD 
symptomatology, "which seems to have had a significant 
affect on his life, as currently he is unemployed and living 
isolated, in a rural part of Missouri."

Pertinent Laws and Regulations 

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provide that where, as here, the veteran has 
a single service-connected disability, that disability must 
be rated as 60 percent disabling or more before a total 
rating may be assigned.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that, in claims for a 
total rating based on individual unemployability, the Board 
must make a determination without taking the veteran's age 
and nonservice-connected disabilities into consideration, 
and whether there are circumstances that put the veteran in 
a different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed 
or has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical 
and mental acts required of employment, apart from 
nonservice-connected disabilities.  Id.

Analysis

In this case, from June 15, 1989 to December 28, 1993, the 
veteran had one service-connected disability, PTSD, which 
was rated as 30 percent disabling.  This disability rating 
was less than the 60 percent rating required by regulation 
for the assignment of a total rating.  Thus, the Board finds 
that the veteran failed to meet the initial criteria for 
consideration of a total rating based on individual 
unemployability due to a service-connected disability under 
38 C.F.R. § 4.16(a).

The Board has nevertheless considered the veteran's 
contention that he was unemployable during the time period 
in question because of his service-connected PTSD, in 
accordance with the provisions of 38 C.F.R. § 4.16(b).  The 
evidence indicates that the veteran has a 12th grade 
education, and has not worked since July 1988.  His job at 
the time of the cessation of his employment was a carpenter, 
a position which he had held for the prior 18 years - 
essentially the entire period since his discharge from the 
military in late 1969.  The evidence indicates that the 
veteran left this job because he was unable to control his 
nerves and to work around others.  Indeed, the VA examiner 
who performed the August 1989 psychiatric examination 
concluded that the veteran was uneasy around others and 
"might have trouble working around people at this time," and 
concluded that it was questionable whether the veteran even 
"could hold down a simple repetitive job at this time."  

The Board also notes the comments of the examiner who 
performed the December 1993 examination, who concluded that 
the veteran should continue to receive treatment for his 
PTSD, as it had had a significant affect on his life, "as 
currently he is unemployed and living isolated."  This 
comment can be read as implying that the veteran's PTSD had 
led to his unemployment.  

In addition, the Board finds that the evidence indicates 
that from June 1989 to December 1993, the veteran suffered 
from very significant PTSD symptoms that would clearly 
affect his employability.  These include frequent 
flashbacks, nightmares, sleep disturbance, anxiety, 
irritability, diminished impulse control, depression, 
suicidal thoughts, hypervigilance, decreased energy, 
difficulty concentrating, paranoia and memory deficits.  He 
consistently reported an inability to tolerate being around 
others due to his irritability and uncontrolled anger, and 
generally self-isolated, rarely leaving the house.  These 
symptoms would clearly render it very difficult to work in 
any field that required interaction or a team effort, such 
as building construction.

In addition, the Board observes that the veteran was found 
by the Social Security Administration (SSA) to be 
unemployable due to his psychiatric disorders for the entire 
period of time in question.  In this regard, the Court has 
held that, although a SSA decision with regard to 
unemployability is not controlling for purposes of VA 
adjudication, the decision is "pertinent" to a determination 
of the veteran's ability to engage in substantial gainful 
employment.  Martin v. Brown, 4 Vet. App. 136, 134 (1993).  
See also Brown v. Brown, 4 Vet. App. 307 (1993) (when 
another body has determined a veteran is unemployable, that 
determination must be fully addressed, without speculation 
on employability, or the claim must be allowed or further 
development contemplated).  As noted by the Court in Collier 
v. Derwinski, 1 Vet. App. 413 (1991), there are significant 
similarities between the SSA Act and the laws and 
regulations pertaining to VA benefits.

The Board observes that the SSA decision was specifically 
predicated upon the veteran's unemployability due to his 
anxiety disorder and his PTSD.  In this case, the Board 
observes that the VA examiner who conducted the April 1991 
VA psychiatric examination indicated that a diagnosis of 
generalized anxiety disorder was not warranted since his 
anxiety issues "fit into more the realm of his post 
traumatic stress disorder symptomatology."  Thus, the Board 
finds that the SSA decision was essentially based upon the 
impact of the veteran's service-connected PTSD on his 
employment.  As such, it serves as persuasive evidence of 
unemployability due to PTSD, particularly since it was based 
on a thorough review and recitation of the relevant medical 
evidence.

The record also contains evidence pointing in a contrary 
direction, specifically the VA examination at the beginning 
of this period.  Indeed, the conclusion the Board might have 
reached had the claim not remained open in 1991 might well 
be different from the determination here.  After reviewing 
the complete record, however, the Board finds that the 
positive evidence is in approximate balance with the 
negative evidence that the PTSD symptoms effectively 
precluded gainful employment during the time frame under 
scrutiny here.  Therefore, the Board concludes that the 
evidence indicates that from June 15, 1989 to December 28, 
1993, the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD disability.  In accordance with the 
provisions of 38 C.F.R. § 4.16(b), the Board finds that the 
grant of a TDIU is warranted in this case.






ORDER

A total rating for compensation based on individual 
unemployability due to a service-connected disability during 
the period from June 15, 1989 through December 28, 1993 is 
granted, subject to the controlling regulations governing 
the payment of monetary awards.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

